Title: From George Washington to Brigadier General Peter Muhlenberg, 18 July 1780
From: Washington, George
To: Muhlenberg, John Peter Gabriel


					
						Dr sir
						Head qrs near passaick Falls [N.J.] July 18. 1780
					
					I have received Your favor of the 4th Instant, with a Return of the Officers belonging to the Virginia line, who are in the State. With the aid of the latter, and in consequence of a Letter from His Excellency the Governor upon the subject, I have made an Arrangement of the Officers for the 5000 Levies drafted or intended to be drafted by the Legislature. This I have inclosed in a Letter of the present date, addressed to Major General Gates, on the supposition that he may not yet have left Fredericksburg or Richmond for the Southward. But if he is gone or is not at either of these places when the Letter arrives, it is to be received and opened by You—and the plan and Instructions to be pursued, with respect to the Drafts and the Officers comprehended in your Return—and any Others You may find in the state.
					The plan is shortly this. The Drafts are to be equally divided, supposing them to assemble nearly at the same time, into Seven Corps, under the denomination of the 2d 6th 7th 8th 9th 10th & 11th Regiments, the Colonels of the Old Regiments of those numbers not being prisoners, and they are to be under their respective commands. All the Other Officers are fixed & in doing it—as far as circumstances would permit, I have continued them under their proper Colonels. If the Drafts are not likely to assemble nearly at the same time, as to form the Corps altogether; that the succour of those that are raised may be had, they are to be applied to make up the Regiments in order of their number, beginning with the 2d till they are 504 strong—rank & file. The Men already in the 9th are to be counted upon, so that on a general distribution it is to receive only in proportion, which will also be the case of Any of the Regiments having Men not prisoners. The Old Soldiers

(if there are any) of the Regiments in Captivity to be equally divided in the present Corps—or to be thrown into one as circumstances may best suit. This is the substance of the plan, which You will see particularly delineated in General Gates’s hands, or which You will receive Yourself, if he is gone.
					I have now only to entreat that You will use every possible exertion to collect & form the Drafts and to have them disciplined. I entreat this—I expect it of all the Officers. They will remember that the forming of a New Army or at least of a whole State line and fitting it for the Field, devolves in a great measure upon them—and as it shall act, so in a great degree will be their reputation. They have a glorious opportunity to signalise themselves, and I doubt not they will avail themselves of the occasion. The crisis is a most interesting One—and on your and their exertions, and the discipline and bravery of the Troops, great and early events may much depend. You will let me hear from You by every Week’s post, how matters go on, and will transmit me the number of Drafts collected from time to time—and of the Old Soldiers if there are Any. I am Dr Sir Yr Most Obedt sert
					
						G.W.
					
					
						P.S. The Fleet from France arrived at Rhode Island the afternoon of the 10—Six Ships of the line under Admiral Greaves, off Sandy Hook the 12.
					
				